Title: To George Washington from Henry Laurens, 16 September 1778
From: Laurens, Henry
To: Washington, George


          
            Sir
            [Philadelphia] 16th Septr [1778]
          
          I had the honor of addressing Your Excellency under the 12th Inst. by Dodd, and have in the mean time receiv’d & presented to Congress Your Excellency’s favors of the 11th and 12th. In answer to the latter, I am directed to intimate, “That Congress highly approve of laying up Magazines of forage and Provisions at such places as Your Excellency shall judge proper for prosecuting an Expedition into Canada in the Winter, if the motions of the Enemy shall render the measure expedient.” And Your Excellency is “desired to make every preperation of Cloathing, Snow Shoes, and other articles for this purpose which you shall deem necessary.” I have the honor to be &c.
        